Luke, J.
In his petition for certiorari to review a judgment of the mayor’s court of the City of McCaysville, the plaintiff in error alleged that his case was tried on August 3, 1927. The mayor in his answer to the petition unqualifiedly admitted the paragraph containing that allegation. The copy of the certiorari bond attached to the petition as an exhibit recited that the petitioner was convicted on September 3, 1927, and the writ was sanctioned on September 14, 1927. It also appears from the record that the petition was presented to the court either on September 13 or September 14, 1927.
The judgment dismissing the certiorari was correct. See Civil Code (1910), § 5188; Landrum v. Moss, 1 Ga. App. 216 (57 S. E. 965); Sirmans v. Zucher Importing Co., 9 Ga. App. 789 (2) (72 S. E. 190).

Judgment affirmed.


Broyles, C. J., and Bloodivorth, J., concur.